                  Case 2:18-cr-00132-RAJ Document 904 Filed 03/08/21 Page 1 of 1




1                                                               The Honorable Richard A. Jones
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9      UNITED STATES OF AMERICA,                    NO. CR18-132RAJ
10                              Plaintiff,
                                                    ORDER GRANTING
11                         v.                       STIPULATED MOTION TO
                                                    SET BRIEFING SCHEDULE
12     PATRICK D. WILLIAMS,
13                              Defendant.
14
15
             This Court, having reviewed the Stipulated Motion of the Parties proposing
16
     a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
17
     IT IS ORDERED the motion (Dkt. # 903) is GRANTED and that the parties shall comply
18
     with the following briefing schedule:
19
             a.       The government’s response to the motion should be filed on or before
20
                      March 18, 2021; and
21
             b.       Any reply should then be filed on or before March 25, 2021; and
22
             c.       The matter noted for March 26, 2021.
23
             DATED this 8th day of March, 2021.
24
25
26
                                                       A
                                                       The Honorable Richard A. Jones
27                                                     United States District Judge
28
      ORDER SETTING BRIEFING SCHEDULE/                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Williams, CR18-132 RAJ - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
